FEDERATED MUNICIPAL SECURITIES INCOME TRUST FEDERATED CALIFORNIA MUNICIPAL INCOME FUND FEDERATED NORTH CAROLINA MUNICIPAL INCOME FUND Prospectus/Proxy Statement - Please Vote today! VOTING ONLY TAKES A FEW MINUTES AND YOUR PARTICIPATION IS IMPORTANT! Federated California Municipal Income Fund and Federated North Carolina Municipal Income Fund, each portfolios of the Federated Municipal Securities Income Trust, will each hold a special meeting of shareholders on November 20, 2009.It is important for you to vote on the proposals described in this Prospectus/Proxy Statement.We recommend that you read the Prospectus/Proxy Statement in its entirety. The following is an introduction to the process and the proposals. Why am I being asked to vote? Mutual funds are required to obtain shareholders’ votes for certain types of changes, like the changes included in this Prospectus/Proxy Statement.You have a right to vote on these changes. What are the proposals? It is proposed that the Federated California Municipal Income Fund and the Federated North Carolina Municipal Income Fund (collectively, the “Acquired Funds”) will reorganize with and into Federated Municipal Securities Fund, Inc., (collectively, the “Reorganizations”). What are the Reorganizations? If you own shares in:You will receive shares of: Federated California Municipal Income FundFederated Municipal Securities Fund, Inc. Class A SharesClass A Shares Class B SharesClass B Shares Federated North Carolina Municipal Income FundFederated Municipal Securities Fund, Inc. Class A SharesClass A Shares Why are the Reorganizations being proposed? Federated Investment Management Company, the investment adviser to the Acquired Funds and Federated Municipal Securities Fund, Inc. (“Adviser”), recommended the Reorganizations primarily because it believes that Federated Municipal Securities Fund, Inc. is a competitive and more diversified fund that will have lower expense ratios than the Acquired Funds once current voluntary fee waivers on the Acquired Funds are removed.The Board of Trustees has determined that participation in the Reorganizations is in the best interests of each of the Acquired Funds and their shareholders. See the section entitled “Summary – Reasons for the Proposed Reorganizations” in the Prospectus/Proxy Statement for more information. When will the Reorganizations for the Acquired Funds occur? Assuming shareholder approval is obtained, the Reorganization of each Acquired Fund is currently expected to occur after the close of business on or about Friday, December 4, 2009. What are the tax consequences of the Reorganizations and how will my investment be affected? · The Reorganizations are expected to be tax-free transactions under the Internal Revenue Code of 1986, as amended. · You will be responsible for tax obligations associated with monthly, periodic or other dividend or capital gains distributions that occur prior to and after the Reorganizations. · If you receive income after the Reorganizations as a shareholder of Federated Municipal Securities Fund, Inc., such income may be subject to the personal income taxes imposed by the state of California and California municipalities and by the state of North Carolina (as applicable). · Unlike the Acquired Funds, Federated Municipal Securities Fund, Inc., as a Maryland corporation domiciled in Pennsylvania, is subject to the Pennsylvania franchise tax. In addition to the tax consequences above, how will these Reorganizations affect my investment? · You will not pay any sales charges in connection with these Reorganizations. · If you hold Class B shares, you will receive credit for the amount of time you held your shares for purposes of the contingent deferred sales charge holding period on the Class B Shares of Federated Municipal Securities Fund, Inc. that you will receive. · You will be invested in a diversified, national fund that the Adviser believes is competitive. See the Prospectus/Proxy Statement for more information on how the Reorganizations may affect your investment. What will happen to my account? After the Reorganizations, your current account will be closed and a new account will be opened for you in Federated Municipal Securities Fund, Inc.This process will occur automatically, with no action required by you.You will receive shares of Federated Municipal Securities Fund, Inc. with a total dollar value equal to the total dollar value of the Federated California Municipal Income Fund and/or Federated North Carolina Municipal Income Fund shares that you own at the time of the Reorganization. IMPORTANT: Please do not attempt to exchange your shares in the Acquired Funds yourself, as this will disrupt the management of the portfolios of the Acquired Funds and cause you to incur capital gains or losses. Will my current account options transfer over to my new account? Yes, these servicing features will transfer automatically to your Federated Municipal Securities Fund, Inc. account. However, if you participate in a systematic investment program you will receive a separate communication regarding your continued participation in any such plan. How do I vote my shares? You may vote in person at the special meeting of shareholders or complete and return the enclosed Proxy Card.Ifyou: Do not respond at all, we may contact you by telephone to request that you cast your vote. Sign and return the Proxy Card without indicating a preference, your vote will be cast “for” the proposal. You may also vote by telephone or on the internet; please refer to your ballot for the appropriate toll-free telephone number and internet address.If you choose to help save time and postage costs by voting by telephone or via the internet, please do not return your Proxy Card. If you have not yet voted your shares, you may begin to receive solicitation calls shortly after receipt of the proxy. Whom do I call if I have questions about this Prospectus/Proxy Statement? Call your Investment Professional or a Federated Client Service Representative.Federated’s toll-free number is 1-800-341-7400. Thank you in advance for your vote and for your continued support of the Federated Funds. After careful consideration, the Board of Trustees has unanimously approved these proposals. The Board of Trustees recommends that you read the enclosed materials carefully and vote FOR the proposals. FEDERATED MUNICIPAL SECURITIES INCOME TRUST Federated California Municipal Income Fund Federated North Carolina Municipal Income Fund NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD November 20, 2009 TO SHAREHOLDERS OF FEDERATED CALIFORNIA MUNICIPAL INCOME FUND and FEDERATED NORTH CAROLINA MUNICIPAL INCOME FUND, portfolios of Federated Municipal Securities Income Trust (the “Trust”): A special meeting of the shareholders of Federated California Municipal Income Fund (the “Federated California Fund”) and Federated North Carolina Municipal Income Fund (the “Federated North Carolina Fund”) will be held at 4000 Ericsson Drive, Warrendale, Pennsylvania 15086-7561, at 2:00 p.m. (Eastern Time), on November 20, 2009, for the following purposes: 1. For shareholders of the Federated California Fund, to approve or disapprove a proposed Agreement and Plan of Reorganization pursuant to which Federated Municipal Securities Fund, Inc. (the “Federated Municipal Fund” or “Corporation”) would acquire the assets of the Federated California Fund in exchange for Class A Shares and Class B Shares of the Federated Municipal Fund to be distributed pro rata by the Federated California Fund to shareholders of its Class A Shares and Class B Shares, respectively, in complete liquidation and dissolution/termination of the Federated California Fund; and 2. For shareholders of the Federated North Carolina Fund, to approve or disapprove a proposed Agreement and Plan of Reorganization pursuant to which the Federated Municipal Fund would acquire the assets of the Federated North Carolina Fund in exchange for Class A Shares of the Federated Municipal Fund to be distributed pro rata by the Federated North Carolina Fund to shareholders of its Class A Shares in complete liquidation and dissolution/termination of the Federated North Carolina Fund; and 3. For shareholders of the Federated California Fund and/or the Federated North Carolina Fund, as applicable, to transact such other business as may properly come before the special meeting or any adjournment thereof. The Board of Trustees of the Trust has fixed September 25, 2009, as the record date for determination of shareholders entitled to vote at the special meeting. By Order of the Board of Trustees, /s/ John W. McGonigle John W.
